DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 41, 43, 44, 46-54, 46, 58, 59 and 63 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Giovannoli (US 2007/0073327).
Regarding claim 41, Giovannoli discloses a system, comprising: a scalpet assembly comprising a scalpet array (fig 6), wherein the scalpet array includes scalpets 23, wherein each scalpet comprises a cylindrical scalpet (¶33) with a circular cross- section (¶33) and a distal end configured to generate circular incisions including a diameter approximately in a range of 0.5 millimeters (mm) to 2.0 mm (¶38), wherein the scalpet array is 15configured to be deployed to a plurality of target sites to generate a plurality of incised skin pixels at the plurality of target sites (intended use, device is capable of such); and a capture system (both 41 and 44) configured to capture the plurality of incised skin pixels at the plurality of target sites (fig 6, ¶49).  
Regarding claim 43, wherein the distal end of the scalpets includes a sharpened edge (fig 7).  
Regarding claim 44, wherein an interior region of the scalpets includes a hollow region (fig 7).  
Regarding claims 46-50, each of these claims is drawn to an intended use the device is capable of and requires no additional structure.  
Regarding claim 51, wherein the capture system includes an adherent substrate 41 configured to at least one of capture the plurality of incised skin pixels at the donor site and transfer the plurality of incised skin pixels to the recipient site (¶49; the pixels may be transferred to a recipient site as desired as they are would be attached to adhesive rods 41).  
Regarding claim 52, wherein the adherent substrate is configured to maintain relative positioning of the plurality of incised skin pixels during transfer to and 
Regarding claim 53, wherein the adherent substrate is configured to apply the plurality of incised skin pixels to the skin defects at the recipient site (see fig 6, the pixels would be located at the ends of the adherent substrate and thus may be applied to the skin defects at a recipient site).  
Regarding claim 54, wherein the adherent substrate is configured to align the plurality of incised skin pixels with the skin defects at the recipient site (as the skin defects may be in the same pattern as in fig 6, the adherent substrate may also align the pixels with the defects).  
Regarding claim 56, wherein the capture system 15includes an adherent substrate 41 configured to capture the plurality of incised skin pixels (¶48).  
Regarding claim 58, wherein the capture system includes a vacuum system configured to evacuate tissue including the plurality of incised skin pixels from the plurality of target sites (¶47).  
Regarding claim 59, wherein the capture system 25is coupled to the scalpet assembly (figs 6 and 7).  
Regarding claim 63, further comprising a cutting member configured to transect the plurality of incised skin pixels (such as scissors, ¶50).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovannoli (US 2007/0073327) in view of Heitler (US 1,610,0189).
Regarding claim 60, while Giovannoli substantially discloses the invention as claimed, it does not disclose at least one bandage configured for application at the plurality of target sites, wherein the at least one bandage is configured to apply force to close the plurality of target sites, wherein the 4Attorney Docket No. SRGI.POO1C3 force includes a directional force configured to control a direction of the closure at the plurality of target sites.  
Heitler discloses at least one bandage (figs 1-3) configured for application at a target site, wherein the at least one bandage is configured to apply force to close the target site, and wherein the force is a directional force configured to control a direction of the closure at the target site (the tighter the bandage is the more force is applied in a direction toward the would). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Giovannoli with at least one bandage configured to apply force to close the target site, wherein the force is a directional force configured to control a direction of the closure at the target site as taught by Heitler to thoroughly protect the target site.
Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovannoli (US 2007/0073327).
Regarding claim 61, while Giovannoli substantially discloses the invention as claimed, it does not disclose a powered 5component coupled to the scalpet assembly.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Giovannoli with a powered component coupled to the scalpet assembly in the form of a suction pump to attach to vent 29 to remove the necessity of having to apply manual suction and since it has been held that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Allowable Subject Matter
Claims 55, 57 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for modifying closest art Giovannoli such that the adherent 10substrate is configured as a bandage and to apply force to close the plurality of target sites, wherein the force includes a directional force configured to control a direction of the closure at the plurality of target sites. In Giovannoli the adherent substrate is in the form of elongated cylinders and cannot be modified as a bandage to perform the claimed intended use.
  The examiner did not find a teaching or suggestion for modifying closest art Giovannoli such that the adherent substrate comprises at least one of a flexible substrate and a semi-porous membrane. Giovannoli discloses the skin adhesive 42 on the end of rod 41 and which only has the responsibility of removing the skin grafts, the examiner did not find a teaching or suggestion for why such adhesive (or its support rod) should be flexible or a semi-porous membrane.
The examiner did not find a teaching or suggestion for modifying closest art Giovannoli such that the powered component includes a rotational component configured to couple a rotational force to the scalpets. While it has been held that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, such a mechanical means in Giovannoli would constitute a significant rework and the examiner did not find a teaching or suggestion for how such a rework could be performed absent hindsight.
Response to Arguments
The examiner apologizes for the earlier indication of allowable subject matter, during a final review, the examiner realized Giovannoli is applicable to many claims.
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783